DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 16-32 and 57-58.
	Claims 1-15 and 33-56 are cancelled.

Information Disclosure Statement
The IDS filed 2/13/2019 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 13/844,285 filed 3/15/2013 is acknowledged.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A Prong One: Identification of the Abstract Idea
The claim(s) recite(s):
Accessing genotype clustering data comprising genotype cluster call of samples, cluster centers and variance. Accessing genotype clustering data reads on a mental step and is therefore an abstract idea.
Accessing sample data that indicates contrast and intensity detected at a probeset location across samples. Accessing sample data reads on a mental step and is therefore an abstract idea.
Configuring a genotype cluster model to process genotype and sample data. This step reads on organizing information or a mental step of selecting a “model” which may be a mathematical equation for calculation with genotype and sample data. This step reads on a mental process and mathematics and is therefore an abstract idea.
Searching for optimal clustering of the data in contrast and intensity dimensions. This step reads on a mental step or a process that can also be performed as a mathematical step and is therefore an abstract idea.
Iteratively updating sample assignments to clusters and cluster centers until convergence. Clustering data is a mathematical or mental process of classifying sample assignments to appropriate clusters and is therefore an abstract idea.
New claims 57-58 are directed to iteratively assigning data to clusters and identifying data inside and outside clusters, wherein the clusters represent genotypes. 
Claims 16-32 are drawn to further limiting the recited abstract idea. Regarding clustering by using expectation maximization (claim 18), Do et al (Nature, vol. 26 (2008) pages 897-899) teaches that expectation maximization is an “idea” and that “the expectation maximization algorithm computes probabilities for each possible completion of the missing data, using the current parameters θˆ(t). These probabilities are used to create a weighted training set consisting of all possible completions of the data.” Do et al. evidence that clustering using expectation maximization is a mathematical process.
Fazayeli et al. (Springer, Berlin, Heidelberg, 2008) teach (page 2, par. 1) that the expectation maximization algorithm is a “general statistical method for finding the maximum likelihood estimations of parameters in probabilistic models.” Fazayeli teach the mathematics of expectation maximization for clustering (page 4, section “3 EM algorithm”). 
Step 2A Prong Two: Consideration of Practical Application
The claimed process recites the additional element of configuring a polymorphism data analysis system to use the genotype cluster model. 
The specification discloses polymorphism data analyzed by a computer system that determines a best probeset (par. 0020). The “polymorphism data analysis system” therefore reads on a generic computer. 
The above abstract ideas are not integrated into a practical application because configuring a model as instantly recited reads on a mental or mathematical process and configuring a “polymorphism data analysis system” to use the model is merely the 
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
Claim 1 recites generating a plurality of probesets for genotyping a SNP comprising extracting genomic DNA from samples, digesting genomic DNA using restriction enzymes and labeling DNA fragments for hybridization to allelic probes on a probe array. However, allelic specific hybridization is routine, conventional and well 
Claim 1 recites configuring a polymorphism data analysis system to use the genotype cluster model to determine a probeset. The specification describes polymorphism data analyzed by a computer system that determines a best probeset (par. 0020). The “polymorphism data analysis system” therefore reads on a generic computer. 
Other elements of the method include using “a computer system” which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 10, par. 1) that the claims are directed to a method of genotyping SNPs by identifying off-target variants (OTVs) using a computer 
However, the initial step of extracting DNA, digestion by restriction enzyme and labeling DNA fragments for hybridization to allelic probes on a probe array is well understood, routine and conventional. Graham and Brody et al., cited under Step 2B above, evidence allelic specific hybridization. 
Additionally, it is noted that this “additional element” step of creating labeled DNA fragments is not related to the rest of the process steps; there is no relation between the step of creating the labeled DNA fragments and rest of the analysis steps which result in “configuring a polymorphism data analysis system.” 
Applicants argue (Remarks, page 10-11) that the limitations of claim 16 are directed to a particular solution to a problem in genotyping SNPs and therefore claim 16 is not directed to a judicial exception.
In response, Applicant’s arguments are not persuasive because claim 16 is directed to 1) a step of creating labeled DNA fragments by a well-known, routine and conventional technique known in the prior art as “allelic specific hybridization,” and then 2) a series of data analysis steps that can be performed as mental steps and with mathematics (see Step 2A Prong One analysis above). The first physical step is an “additional element,” to the recited judicial exceptions but it does not meaningfully limit the judicial exceptions (mental process and mathematical steps) because there is no connection between said first physical step and the rest of the claim and also, because it is routine, conventional and well understood. Therefore, when evaluated as a whole, 
Applicants argue (Remarks, page 12) that the recited additional elements integrate the judicial exceptions into a practical application and that claim 16 is directed to “significantly more” than any general abstraction.
In response, when the Two Step analysis described in MPEP 2106.04 and 2106.05 are applied, it is concluded that the claims are not directed to “significantly more” than the judicial exceptions outlined and analyzed above under Step 2A Prong One. The analysis does not involve determining an “abstraction” but rather whether the claimed steps read on those that can be performed as a mental process or with mathematical concepts, and then determining if the claims recite “additional elements,” that meaningfully limit the judicial exception with a practical application (see categories of practical application under Step 2A Prong Two) or that are not routine, conventional and well understood. Instantly such “additional elements” are not recited.
Applicants argue that claim 16 includes a non-conventional and non-generic arrangement of limitations for determining a best probeset.
In response, BASCOM is directed to solving a real world problem of obviating a “one fits all” internet content filter. BASCOM allows individuals to filter content instead of having a universal set of filtering criteria applied for all users. The problem is entirely rooted in computer technology and is a specific improvement to computer technology (see decision page 12, par. 1-2). Also, the CAFC court found that the “additional elements” are in a non-conventional arrangement because the filtering tool is installed at a specific location remote from the end users (see decision, page 15, par. 3). In other 
Applicants argue that claim 16 improves genotyping technology by automating a process of generating a best probe set for determining the presence of and genotyping a particular SNP having OTVs.
In response, Applicants are arguing limitations not recited in the claims. The recited judicial exception steps are not practically applied to generate a best probe set. Instead, the claimed process configures a polymorphism data analysis system for an intended use which is “to use the genotype cluster model to determine a best probeset on the probe array.” This is not a practical application but rather a step directed to implementing a generic computer to determine information; it is an additional abstract idea step.
  Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NEW MATTER
	Claims 16-32 and 57-58 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject This is a New Matter rejection. 
Claim 16 has been amended to recite “configuring a genotype cluster model to process the genotype clustering data and the sample data” comprising searching for optimal clustering of sample data and iteratively updating sample assignments. This limitation is deemed to be New Matter because the specification does not appear to support a “genotype cluster model” that is configured to perform the recited steps. Instead, the instant specification describes a three and four genotype model used to characterize genotypes (par. 0021), clusters represented as two-dimensional Gaussian models (par. 0035 and 0040) and SNP-specific models that represent cluster properties (par. 0035). The specification teaches Gaussian models that represent data. According to the specification, the model does not process data with process steps but rather represents an arrangement of data. Therefore, “a genotype cluster model to process the genotype clustering data and the sample data” is New Matter. Also see the rejection under 112(b). 


Claim Rejections - 35 USC § 112-2nd paragraph
The following rejections are necessitated by Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-32 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites accessing sample data that indicates contrast and intensity information “detected by allelic probes at a probeset location across a plurality of samples.” This limitation is confusing because allelic probes which are DNA molecules can/do not detect intensity and contrast information. Rather, the probes which are bound to fluorescently labeled DNA are a fluorescing DNA-probe complex (specification par. 0027) that emit light. The emitted light intensity is detected to create an image which is analyzed by software to quantify the brightness of the complex (par. 0027-30). Therefore it is not clear what claim 16 is intended to mean by reciting “contrast and intensity information detected by allelic probes.” Probes can not detect information.
Claim 16 recites “configuring a genotype cluster model to process the genotype clustering data and the sample data.” This limitation is unclear because the instant specification describes a three and four genotype model used to characterize genotypes (par. 0021), clusters represented as two-dimensional Gaussian models (par. 0035 and 0040) and SNP-specific models that represent cluster properties (par. 0035). The specification teaches Gaussian models that represent data and therefor it is unclear what is meant by “configuring a genotype cluster model to process the genotype clustering data.” According to the specification, the model does not process data. Also see the New Matter rejection under 35 USC 112(a) above. 
allowing for an OTV genotype cluster.” It is not clear what process step is actually performed by the configured cluster model so as to allow for an OTV genotype cluster. Furthermore, it is also unclear how said allowing achieves the method of genotyping SNPs by identifying OTVs. There is no step of identifying OTVs in claim 16. The amended claim is now directed to configuring a computer to use a genotype cluster model to determine a best probeset. 
Claim 16 recites “configuring a polymorphism data analysis system to use the genotype cluster model to determine a best probeset.” The instant limitation attempts to claim a process without setting forth any steps involved in the process. While not explicitly a “use” claim, the instant limitation is indefinite as to what steps are encompassed so as to configure a data analysis system “to use the genotype cluster model to determine a best probe set.” See MPEP 2173.05(q).
Claims 16 and 31 recite “best probeset.” The term “best” is a term of degree and is therefore vague and indefinite. The metes and bounds, criteria, or threshold for what constitutes “best” are not previously set forth or defined in the claims or specification. See MPEP 2173.05(b).
Claim 27 recites “good” genotype cluster properties according to one or more cluster parameters. The term “good” is a relative term, or term of degree. The metes and bounds, criteria, or threshold for what constitutes “good” according to the one or 
Claim 21 recites that instructions loaded on a processing device “will cause the device to operate in accordance with the method of claim 16.” This step is unclear because it is not clear which step of claim 16 will be executed by the processing device. Claim 16 recites physical steps of generating and labeling DNA fragments for hybridization to allelic proves on a probe array. 
Claim 57 recites “wherein searching for optimal clustering comprises…. and determined OTV genotype clusters by identifying sample data.” It is not clear how “and determined OTV genotype clusters by identifying sample data” is intended to limit the claim. It is not clear if this is a typographical error and the limitation should instead recite “and determining OTV genotype clusters by identifying sample data.”

Relevant Prior Art
Jones et al. 2011/0093209 (par. 0053 and Figures 10a-c teach genotype clusters plotted as intensity vs allelic contrast). Jones does not teach ab OVT genotype cluster.
Wan et al. (Nucleic Acids Research, vol. 37 (2009) pages 1-12) teaches hybridization with miss match nucleotides (HWMMN) by off-target sequences and modeling HWMMN to correct for the effect. Wan et al does not teach allowing for a OVT genotype cluster.



E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631